EXAMINER’S AMENDMENT 
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A previous examiner’s amendment having amendment to claims 2-5, 11-12, 17 and addition of new claim 18 was included in the Notice of Allowance mailed on June 6, 2022.  The examiner’s amendment set forth in this Office action is a further amendment to claim 17 amended in the previous examiner’s amendment. 
Authorization for the examiner's amendment to claim 17 was given in a telephone interview with Attorney Jong Wan Suh on August 29, 2022.
Please amend claim 17 as follows: 
17. (Currently Amended) A laundry treatment apparatus comprising:
a cabinet having an entrance;
a drawer configured to be extracted from the cabinet through the entrance;
an accommodation unit disposed in the drawer and defining a space configured to receive washing water;
a single bar-shaped body coupled to one of a rear surface of the cabinet, a side surface of the cabinet, or an upper surface of the cabinet, configured to be rotatable along a plane horizontal to a plane along which the drawer is retracted into or extracted from the cabinet, and defining a discharge channel therein along the body;
a pump disposed at a rear surface of the drawer to discharge water in the accommodation unit;
a first discharge pipe connected to the pump and a first end portion of the body to provide fluid communication between the pump and the discharge channel of the body; and
a second discharge pipe connected to the outside of the cabinet and a second end portion of the body to provide fluid communication between the discharge channel of the body and the outside of the cabinet; and
a supply pipe connected to the accommodation unit and the first end portion of the body,
wherein a portion of the single bar-shaped body defines a supply channel,
wherein the supply channel and the discharge channel are defined side by side in the single bar-shaped body, and
wherein a first end of the first discharge pipe is connected to a bottom surface of the body, and a first end of the supply pipe is connected to a first side surface of the body.

Allowable Claims
Claims 1-18 are allowed over the prior art of record. The reasons for allowance have been provided in the previous Notice of Allowance mailed on June 6, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711